Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Request for Continued Examination filed on 4/25/2022.
Claims 12, 14, 20 and 22 have been amended and are hereby entered.
Claim 21 has been canceled.
Claims 12-20 and 22 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022, as well as the arguments and claim set filed on 4/12/2022 specified in the 4/25/2022 submission, have been entered.
Response to Arguments
Applicant’s arguments, see page 6, filed 04/12/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 20-22 have been fully considered and are persuasive. The amendment to claim 20 introducing a first and a second long distance communication means provides antecedent basis for these features for their later recitations in claim 20. These 35 U.S.C. 112(b) rejections of claims 20-22 have been withdrawn. However, Applicant’s amendments to claims 12 and 20 have necessitated new grounds of rejection of claims 12-20 and 22 under 35 U.S.C. 112(b), which will be discussed below.
Applicant’s arguments, see Page 6, filed 04/12/2021, with respect to the 35 U.S.C. 101 rejection of claims 21-22 have been fully considered and are persuasive.
Claim 21’s cancellation renders its 35 U.S.C. 101 rejection moot. Accordingly, the rejection has been withdrawn.
Regarding claim 22, Examiner agrees with Applicant’s argument that the claim being amended to explicitly recite the computer-readable recording medium as “non-transitory” precludes signals per se from the scope of the claim. Accordingly, claim 22 now falls into at least the statutory category of a manufacture. By falling into at least one of the four statutory categories, claim 22 satisfies Step 1 of the eligibility analysis. For the reasons discussed on Page 5 of the 12/27/2021 Final Office Action regarding the eligibility of claim 20, claim 22 is also eligible via Pathway B of MPEP 2106 III. The 35 U.S.C. 101 rejection of claim 22 is withdrawn.
Applicant’s arguments, see pages 7-10, filed 04/12/2022, with respect to the 35 U.S.C. 103 rejections of claims 12 and 20 have been fully considered but are not persuasive. The 35 U.S.C. 103 rejections of claims 12 and 20 have been maintained.
Applicant quotes portions of claim 12 and 20 on page 7 of arguments, and on page 8 of arguments Applicant summarizes the 35 U.S.C. 103 rejection of the independent claims over Levy et al. (U.S. Pre-Grant Publication No. 2016/0225115, hereafter known as Levy) in view of Balinsky et al. (U.S. Pre-Grant Publication No. 2007/0043633, hereafter known as Balinsky) and Jung (U.S. Pre-Grant Publication No. 2007/0132547, hereafter known as Jung). Also on page 8, Applicant argues that the rejection using the combination of Levy, Balinsky and Jung is improper because there is allegedly “no reason” to modify the combination of Levy and Balinsky with the teachings of Jung. Examiner respectfully disagrees.
Applicant’s reasoning for this argument is discussed on pages 8-9, namely that one of ordinary skill in the art would not consider Jung for improving the combination of levy and Balinsky because Jung is allegedly in a different technical field. However, Levy, Balinsky and Jung all share the same field of tracking shipments in transit. Even assuming arguendo that Jung's use of shipping containers would be considered a different field from Levy’s and Balinsky’s packages as Applicant alleges, MPEP 2141.01(a) I. states that a reference need not be in the same field of endeavor as the claimed invention as long as it is analogous art. The shared tracking of goods in shipment amongst all three references at least makes the references all analogous art. The claimed invention “notably has the objective of forming part of a collaborative logistical approach which allows a declaration of taking charge of, and responsibility for an article to be forwarded by an individual, and monitoring the charge being taken” (page 3 lines 25-29 of Applicant specification, emphasis added). The claimed invention also sharing the tracking of goods in shipment makes Jung analogous art to the claimed invention for the same reasoning above. As analogous art, Jung can be used in a 35 U.S.C. rejection per MPEP 2141.01(a) I.
In addition to Jung being able to be used in a 35 U.S.C. 103 rejection, Examiner has established a motivation for one of ordinary skill in the art to incorporate the teachings of Jung into the combination of Levy and Balinsky. Specifically, the motivation of tracking the location of the shipment itself as opposed to tracking the carrier device as discussed on pages 14-15 of the 12/27/21 Office Action, and repeated in the rejections below, provides motivation to combine. This motivation to track the shipments themselves does depend on the size of the shipments being tracked, so the difference in shipment size Applicant highlights would not preclude incorporating Jung under this motivation. 
Regarding Applicant's argument that Jung does not teach near field wireless communication means, this argument is also unpersuasive. As discussed in the 12/27/2021 rejection, the Levy mobile phone functions as the Jung relay when the references are combined. Further, Jung teaches in [0067] that the RF communication module is near field (seal scanning by PDA using RF communication). Jung [0056] also states that due to the range of the RF communications there is no substantial difference in the location between the relay and container. The RF communications are also taught as distinct from the satellite, wireless LAN and other long range communications of Jung which are discussed in Jung [0067]. Therefore, the RF communications of Jung are near field communications, and Applicant’s arguments that Jung does not teach the communication between the container transceiver and relay being done via near-field communication are not persuasive.
Finally, in response to applicant's argument on pages 9-10 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the embedded device be in proximity of the computing unit when accessing its geolocation means, the embedded device having a low power consumption because it does not need a geolocation means of its own, and the acquired geolocation data not needing to be sent immediately to the server) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 12 and 20 are unpersuasive and the rejections have been maintained. 
Applicant’s arguments, see page 10, filed 04/12/2022, with respect to the 35 U.S.C. 103 rejections of claims 13-19 and 22 have been fully considered but are not persuasive. Because the 35 U.S.C. 103 rejections of independent claims 12 and 20 have been maintained for the reasons above, the argument that claims 13-19 are allowable by virtue of their dependence on claims 12 or 20 is not persuasive. In response to Applicant’s arguments that the additional features of claims 13-19 and 22 define over the prior art, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. The 35 U.S.C. 103 rejections of claims 13-19 and 22 have been maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f): 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitations do not modify the term “means” with functional language, thus failing prong (B) of the three-part test discussed above.  Such claim limitations are: 
“a first near field wireless communication means” in claims 12 and 20
“a geolocation means” in claims 12 and 20
“a second near field wireless communication means” in claims 12 and 20
“a first long distance communication means” in claims 12 and 20
“a second long distance communication means” in claims 12 and 20
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f), applicant may amend the claims such that the term “means” is modified by functional language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-20 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The term “allowing” in “having dimensions and weights allowing a single person to carry the packages” found in claims 12 and 20 is a relative term which renders the claim indefinite. The term “allowing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 12 and 20 appear to be attempting to limit the size/weight of the packages, but “having dimensions and weights allowing a single person to carry the packages” does not set define the metes and bounds of what is being claimed. Specifically, two persons of ordinary skill in the art could reasonably interpret different upper limits for the dimensions and weights of packages that are carriable by a single person. For example, one of ordinary skill in the art could reasonably interpret that packages up to 20 pounds of weight and dimensions of 12” x 12” x 12” are able to be carried by a single person, while another person of ordinary skill in the art could reasonably interpret that packages up to 30 pounds and dimensions of 24” x 18” x 6” are able to be carried by a single person. Numerous other examples exist, but, regardless of the specific interpretations, persons of ordinary skill in the art could reasonably disagree on the scope of the packages of claims 12 and 20.
The metes and bounds of claims 12 and 20 are also not clarified by Applicant’s specification. Applicant discusses package sizes on pages 1 lines 6-17 (“The field of the invention is that of logistics. More precisely, the invention relates to forwarding articles, and more particularly articles the dimensions and weight of which allow their forwarding by any person and by any, or almost any means. Accordingly, the invention relates to a system for forwarding articles the weight of which does not exceed 8 kg or, more generally, the dimensions and weight of which correspond to the definition of a piece of hand luggage for airlines. Of course, the invention also applies to articles of smaller dimensions and/or weights, down to the shipping of single envelopes” emphasis added) and page 10 lines 19-26 (“these packages being able to be any container (envelope, parcel, packet, etc.) of shapes and dimensions suited to the article to be forwarded, (the dimensions of the container and the overall weight of the container added to that of the contents being preferably, but not exclusively, suited to the criteria defined for hand luggage according to the criteria of the airlines” (emphasis added). Regarding package dimensions and weight, Applicant’s disclosure provides exemplary embodiments (weight of at most 8kg, dimensions and weight corresponding to hand luggage for an airline), but does not explicitly define dimensions and weights that are able to be carried by a single person (for example, using predefined thresholds from a regulatory agency or business policy, thresholds to be determined by the users of the claimed invention, etc.). Therefore, even when considering claims 12 and 20 in light of Applicant’s specification, the metes and bounds of packages “having dimensions and weights allowing a single person to carry the packages” would not be apparent to one of ordinary skill in the art. Therefore, claims 12 and 20 are indefinite.
Claims 13-19 are indefinite by virtue of their dependence on indefinite independent claim 12. Claim 22 is indefinite by virtue of its dependence on indefinite independent claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 15, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (U.S. Pre-Grant Publication No. 2016/0225115, hereafter known as Levy) in view of Balinsky et al. (U.S. Pre-Grant Publication No. 2007/0043633, hereafter known as Balinsky) and Jung (U.S. Pre-Grant Publication No. 2007/0132547, hereafter known as Jung).
Regarding claim 12, Levy teaches:
A system for forwarding articles by individuals of a community (see Fig. 1 and 2, as well as [0067] - [0076] for a list of system components)
comprising: - packages intended to contain the articles, having dimensions and weights allowing a single person to carry the packages, and bearing at least one recognition code, (see [0030] “In this invention the transportation and warehousing services are…assigned to the most appropriate crowdsourced service provider. The appropriateness of the provider is determined by a combination of things such as…parcel weight and size” [0098] “a driver carrying a package and committed to be within a particular GPS location or delivering a package within a pre-arranged time is also penalized” for a driver being able to carry a package of an appropriate size/weight for them to transport. See [0045] “Parcels are tagged with a parcel identification code” for parcels bearing at least one recognition code)
a computing platform including at least one computer application intended to be loaded by computing units held by the individuals of the community (see Fig. 5 element 4 mobile communication app, as well as [0010] “…a server on the Internet, running the app” and [0080] “Drivers...enter information…by means of their phone app.”)
and including: - a server (see server 3 in Fig. 2 with various modules including tracking module 7. Also see [0070] “A Cloud application or remote application program 5 (possibly but not necessarily a Web site) residing at the server 3” and [0072] “A Vehicle Tracking Module 7 at the server 3”)
- a first long distance communication means (see [0013] “1. a network such as the Internet” and [0014] “2. a remote server connected to the network” as well as [0070] “3. A Cloud application or remote application program 5 (possibly but not necessarily a Web site) residing at the server 3” and [0083] “The Vehicle Tracking Module 7 shown in FIG. 2 relies on a GPS receiver typically available in smart phones. This module includes a vehicle tracking program at the server. The GPS output from the phone together with a driver identification code is transmitted to the server 3, thereby allowing the position of the vehicle 1 to be periodically updated at the server” server is a first long distance communications providing a web site/application over the internet and capable of receiving GPS output from mobile computing units)
- a second long distance communication means incorporated in the computing units (see [0084] “The Mobile Communication App shown in FIG. 5 resides in the phone 4 carried by the drivers” and [0086] “Web accessing software 12 and hardware that allows the app to communicate with the server. This capability is available in smart phones. It could be in the form of a general purpose browser capable of accessing any web site or a special program dedicated to accessing the server 3” means for communicating with remote server (see [0038] for server being “remote”), distinct from short range communication means 14 and 15 of the computing units)
- at least one database relating to the packages listing the recognition codes of all the packages (see [0039] "Senders access the remote server by means of communication devices. The senders specify parcel data, parcel identification code…" and claim 5 “sender communication devices sending non-transitory parcel data to [a] remote server, said parcel data being stored by said server,…said parcel data comprising a parcel identification code…”)
at least one database of the individuals of the community listing at least one identification code for each individual, an individual being capable of being identified on the computing platform by transmitting their identification code via the computer application contained in the computing unit that said individual holds (see [0010] “Each participant uses his communication device to enter his or her daily and hourly availability into a database” and [0042] “Senders, receivers, warehouses and vehicles are assigned a custodian code” and [0091] - [0093] “Each participant in a transaction sends to this module the following:1. A self identification code. 2. The identification code of the other participant involved in the transaction…”)
wherein the at least one database relating to the packages comprises, for each package, a responsibility code intended to identify one of said individuals who is temporarily in charge of the package (see Fig. 2 element 9 transaction module and [0096] "this module [the transaction module] keeps track of the location of each package and updates the identity of the participant currently in possession of the package”)
wherein the computing platform is configured for receiving a signal of taking responsibility from the one of said individuals who is temporarily in charge of the package via the computer application contained in the computing unit that said individual holds (see [0011] “It [user communication device] then sends the proposed transaction data to the Cloud app for validation and authorization” and [0096] “The participants complete the transaction by acknowledging that the transaction is completed”)
and for accordingly modifying, with the identification code of said individual, the responsibility code associated with the recognition code of the package (see [0091] - [0096] especially “this module [the transaction module]...updates the identity of the participant currently in possession of the package” in [0096])
wherein each computing unit comprises a first near field wireless communication means and a geolocation means (see [0084] “The Mobile Communication App shown in FIG. 5 resides in the phone 4 carried by the drivers or associated with the warehouse operators…This app includes the following components…” and [0087] “A GPS receiver 13, as for example found in smart phones, that generates the location of the communication device” and [0088]-[0089] “the phone could be equipped with an RFID reader configured to read a corresponding RFID in the package. 5. A Short Range Phone to Phone Identification Module or Peer to Peer ID Module 15 that enables mutual identification of the participants in a package exchange. This module can utilize the short range communication system (e.g., BlueTooth™) available in smart phones”)
wherein each  device comprises a second near field wireless communication means, capable of communicating with the first near field wireless communication means of one of the computing units (see [0087] “the phone could be equipped with an RFID reader configured to read a corresponding RFID in the package”)
As discussed above, Levy teaches the packages having an RFID tag in the package (see [0087] “the phone could be equipped with an RFID reader configured to read a corresponding RFID in the package”). However, Levy does not disclose that the RFID tags are embedded in the packages. However, Balinsky teaches:
devices embedded in the packages, each embedded device being identifiable by a digital identification code (see [0067] “the memory device forms part of the packaging, and thus cannot be removed from the packaging without damaging the packaging. The memory device may be bonded to the packaging…It may be formed within the structure of the packaging, for example in a laminated construction” and [0065] “The packaging ID and seal ID (if these are used) can be verified immediately, as this data forms part of the readable data on the memory device”)
It would have been obvious to one of ordinary skill in the art at the time of filing to embed devices identifiable by a digital identification code as in Balinsky in the system executing the method of Levy. As in Balinsky, it is within the capabilities of one of ordinary skill in the art to incorporate embedded devices identifiable by a digital identification code to Levy' s invention with the predictable result of ensuring the correct packages are exchanged in the supply chain as needed in Levy (see at least Levy [0043]).
Levy teaches GPS data from a computing device being accessed by a server to track the location of a package (see [0010] “Using GPS data from the participants, the Cloud app tracks the location of vehicles (and of the parcels that vehicles carry,)”). The combination of Levy and Balinsky does not explicitly teach that each embedded device is configured to access the geolocation means of one of the computing units via the first and second near field wireless communication means. Jung teaches:
wherein each embedded device is configured to access the geolocation means of one of the computing units via the first and second near field wireless communication means and store geolocation data (see [0061] “the container information transceiver 20 is configured to perform the RF communication with the relay in some embodiments … The container information transceiver 20 may comprise a GPS receiving terminal or unit 209 for receiving GPS information from a GPS satellite so as to acquire the positional information of the container. As described in the above, in the event that the relay includes the GPS receiving unit 209, it will be understood that an additional GPS receiving unit 209 is not necessarily included in the container information transceiver 20.  Preferably, the container information transceiver 20 includes a Black Box 205 for recording a transport history of the container. More preferably, the positional information of the container every time, information on the internal environment every time, and the like are stored in the Black Box 205” (emphasis added) package device can communicate with relay (in combination with Levy, the carrier’s mobile phone functions as the relay) via near field communications modules on both the device and relay to access and store position information determined by the relay’s GPS receiver)
and wherein the server is configured to receive geolocation data stored in one of the embedded devices via the first and second long distance communication means (see [0015] “the positional information acquisition means is included in the…relay. The container information transceiver includes the condition information acquisition module for acquiring the condition information of the container and is configured to transmit the information acquired by the condition information acquisition module…to the relay via a radio frequency communication. Further, the positional information of the container is transmitted to the relay and then is sent to the satellite when it is acquired from the positional information acquisition means mounted to the container information transceiver” positional information transmitted from Black Box of package device, to the relay, which then transmits it to satellite and control center. Also see [0058] “The communication satellite 70 sends the container information, including the information on the position and sealing state of the container, from the relay 30 to the satellite communication base station 40, and the base station 40 then transmits the container information to the control center 50 which is connected to communicate with the base station” control center (first long distance communications means) and relay (containing satellite communication unit 307, the second long distance communications means) used to send position info to server) 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the embedded devices accessing the geolocation means of the computing devices via the wireless communication means as taught by Jung in the system of Levy and Balinsky. As Jung teaches in [0056] “Since a distance between the relay 30 and the container is within a communication range of the RF communication module, there is no substantial error even though the position of the container is replaced with that of the relay 30 when tracking the position of the container. In particular, this configuration allows system set-up costs to be lowered, since an additional GPS terminal does not have to be installed in the container information transceiver 10 or to the information transceiver 20 mounted to each of the containers when setting up the system”. Jung also teaches in [0058] “Therefore, since the information on the position, condition and sealing state of the container can be transmitted from the container information sending system 1 to the client terminal, the container information can be acquired in real time, at the client terminal”. Therefore, Jung allows the packages themselves to be tracked in real-time with minimal error in position instead of the tracking system of Levy in which tracking of the vehicle or user’s mobile phone is used as a proxy for package tracking by assuming the package is with the driver (see Levy [0010] “Using GPS data from the participants, the Cloud app tracks the location of vehicles (and of the parcels that vehicles carry)”). By combining Jung with Levy and Balinsky, the actual packages could be tracked in real-time without adding GPS receivers to every package.   
Regarding claim 13, the combination of Levy, Balinsky and Jung teach all of the limitations of claim 12 above. Levy further teaches:
the computing units belong to the following group: - smartphones (see [0080] “Drivers...enter information…by means of their phone app.”) 
- computer or tablet computer (see [0084] “the communication device operated by the warehouse operators…could be a desktop computer”)
Regarding claim 15, the combination of Levy, Balinsky and Jung teach all of the limitations of claim 12 above. Levy further teaches:
the computing platform is configured for receiving a request for transferring responsibility from a transmitting individual via the computer application contained in the computing unit that said transmitting individual holds, to a receiving individual via the computer application contained in the computing unit that said receiving individual holds (see [0091] – [0096] “Each participant in a transaction sends to this module the following:1. A self identification code. 2. The identification code of the other participant involved in the transaction…3. An exchange code that identifies the type of exchange, for example, pick-up or drop-off…4. A code identifying the package being exchanged.”)
Regarding claim 20, Levy teaches:
A method for monitoring taking responsibility for an article and tracking the article, the method comprising (see Fig. 8 and [0090] – [0096] for method of package exchange; please also see above full rejection of claim 12)
providing a system for forwarding articles by individuals of a community, comprising: - packages intended to contain the articles, having dimensions and weights allowing a single person to carry the packages, and bearing at least one recognition code (see Fig. 1 and 2, as well as [0067] - [0076] for a list of system components. See [0030] “In this invention the transportation and warehousing services are…assigned to the most appropriate crowdsourced service provider. The appropriateness of the provider is determined by a combination of things such as…parcel weight and size” [0098] “a driver carrying a package and committed to be within a particular GPS location or delivering a package within a pre-arranged time is also penalized” for a driver being able to carry a package of an appropriate size/weight for them to transport. See [0045] “Parcels are tagged with a parcel identification code.”)
a computing platform including at least one computer application intended to be loaded by computing units held by the individuals of the community (see Fig. 5 element 4 mobile communication app, as well as [0010] “…a server on the Internet, running the app” and [0080] “Drivers...enter information…by means of their phone app.”)
and including: - a server (see server 3 in Fig. 2 with various modules including tracking module 7. Also see [0070] “A Cloud application or remote application program 5 (possibly but not necessarily a Web site) residing at the server 3” and [0072] “A Vehicle Tracking Module 7 at the server 3”)
- a first long distance communication means (see [0013] “1. a network such as the Internet” and [0014] “2. a remote server connected to the network” as well as [0070] “3. A Cloud application or remote application program 5 (possibly but not necessarily a Web site) residing at the server 3” and [0083] “The Vehicle Tracking Module 7 shown in FIG. 2 relies on a GPS receiver typically available in smart phones. This module includes a vehicle tracking program at the server. The GPS output from the phone together with a driver identification code is transmitted to the server 3, thereby allowing the position of the vehicle 1 to be periodically updated at the server” server is a first long distance communications providing a web site/application over the internet and capable of receiving GPS output from mobile computing units)
- a second long distance communication means incorporated in the computing units (see [0084] “The Mobile Communication App shown in FIG. 5 resides in the phone 4 carried by the drivers” and [0086] “Web accessing software 12 and hardware that allows the app to communicate with the server. This capability is available in smart phones. It could be in the form of a general purpose browser capable of accessing any web site or a special program dedicated to accessing the server 3” means for communicating with remote server (see [0038] for server being “remote”), distinct from short range communication means 14 and 15 of the computing units)
- at least one database relating to the packages listing the recognition codes of all the packages (see [0039] "Senders access the remote server by means of communication devices. The senders specify parcel data, parcel identification code…" and claim 5 “sender communication devices sending non-transitory parcel data to [a] remote server, said parcel data being stored by said server,…said parcel data comprising a parcel identification code…”)
and - at least one database of the individuals of the community listing at least one identification code for each individual, an individual being capable of being identified on the computing platform by transmitting their identification code via the computer application contained in the computing unit that said individual holds (see [0010] “Each participant uses his communication device to enter his or her daily and hourly availability into a database” and [0042] “Senders, receivers, warehouses and vehicles are assigned a custodian code” and [0091] - [0093] “Each participant in a transaction sends to this module the following:1. A self identification code. 2. The identification code of the other participant involved in the transaction…”)
and - each of the computing units comprising a first near field wireless communication means and a geolocation means (see [0084] “The Mobile Communication App shown in FIG. 5 resides in the phone 4 carried by the drivers or associated with the warehouse operators…This app includes the following components…” and [0087] “A GPS receiver 13, as for example found in smart phones, that generates the location of the communication device” and [0088]-[0089] “the phone could be equipped with an RFID reader configured to read a corresponding RFID in the package. 5. A Short Range Phone to Phone Identification Module or Peer to Peer ID Module 15 that enables mutual identification of the participants in a package exchange. This module can utilize the short range communication system (e.g., BlueTooth™) available in smart phones”)
devices  (see [0087] “the phone could be equipped with an RFID reader configured to read a corresponding RFID in the package”)
activating the computer application allowing the exchange of data between the computing platform and the computing unit held by one of the individuals; (see [0090] “A Transaction Notice Module…notifies a driver and a warehouse operator that they are about to exchange a package. This transaction utilizes GPS information to determine that a driver's vehicle...is within a given range of, and approaching a warehouse” for activating the app and [0086] “Web accessing software…and hardware that allows the app to communicate with the server”)
identifying, for one of the packages, one of said individuals who is temporarily in charge of the package from a responsibility code comprised in the at least one database relating to the packages (see [0091] – [0096] “A Transaction Module also with parts 9 and 17 respectively included in the server 3 and in the communication device 4 is initiated by the participants involved in an exchange. Each participant in a transaction sends to this module the following: 1. A self identification code. 2. The identification code of the other participant involved in the transaction…4. A code identifying the package being exchanged… Upon receiving the above information, the Transaction Module 9 at the server verifies that the transaction is performed according to plan. This module returns a transaction validation code to the transaction module 17 in the communication device 4 either confirming or denying the validity of the transaction” module identifies the person temporarily in charge of the package based on the individual’s ID and the package ID, which is stored in the at least one database relating to the packages as shown above)
receiving by the computing platform a signal of taking responsibility from one of said individuals who is temporarily in charge of the package via the computer application contained in the computing unit that said individual holds (see [0011] “It [user communication device] then sends the proposed transaction data to the Cloud app for validation and authorization” and [0096] “The participants complete the transaction by acknowledging that the transaction is completed”)
and modifying by the computing platform, with the identification code of said individual, the responsibility code associated with the recognition code of the package (see [0091] - [0096] especially “this module [the transaction module]...updates the identity of the participant currently in possession of the package” in [0096])
As discussed above, Levy teaches the packages having an RFID tag in the package (see [0087] “the phone could be equipped with an RFID reader configured to read a corresponding RFID in the package”). However, Levy does not disclose that the RFID tags are embedded in the packages. However, Balinsky teaches:
devices embedded in the packages, each embedded device being identifiable by a digital identification code (see [0067] “the memory device forms part of the packaging, and thus cannot be removed from the packaging without damaging the packaging. The memory device may be bonded to the packaging…It may be formed within the structure of the packaging, for example in a laminated construction” and [0065] “The packaging ID and seal ID (if these are used) can be verified immediately, as this data forms part of the readable data on the memory device”)
It would have been obvious to one of ordinary skill in the art at the time of filing to embed devices identifiable by a digital identification code as in Balinsky in the system executing the method of Levy. As in Balinsky, it is within the capabilities of one of ordinary skill in the art to incorporate embedded devices identifiable by a digital identification code to Levy' s invention with the predictable result of ensuring the correct packages are exchanged in the supply chain as needed in Levy (see at least Levy [0043]).
Levy teaches GPS data from a computing device being accessed by a server to track the location of a package (see [0010] “Using GPS data from the participants, the Cloud app tracks the location of vehicles (and of the parcels that vehicles carry,)”). The combination of Levy and Balinsky does not explicitly teach that each embedded device is configured to access the geolocation means of one of the computing units via the first and second near field wireless communication means. Jung teaches:
accessing by one of the embedded devices the geolocation means of one of the computing units via the first and second near field wireless communication means (see (see [0061] “the container information transceiver 20 is configured to perform the RF communication with the relay in some embodiments … The container information transceiver 20 may comprise a GPS receiving terminal or unit 209 for receiving GPS information from a GPS satellite so as to acquire the positional information of the container. As described in the above, in the event that the relay includes the GPS receiving unit 209, it will be understood that an additional GPS receiving unit 209 is not necessarily included in the container information transceiver 20.  Preferably, the container information transceiver 20 includes a Black Box 205 for recording a transport history of the container. More preferably, the positional information of the container every time, information on the internal environment every time, and the like are stored in the Black Box 205” (emphasis added) package device can communicate with relay (in combination with Levy, the carrier’s mobile phone functions as the relay) via near field communications modules on both the device and relay to access and store position information determined by the relay’s GPS receiver)
-storing geolocation data in one of the embedded devices (see [0061] “Preferably, the container information transceiver 20 includes a Black Box 205 for recording a transport history of the container. More preferably, the positional information of the container every time, information on the internal environment every time, and the like are stored in the Black Box 205”)
-receiving, by the server, geolocation data stored in one of the embedded devices via the first and second long distance communication means (see [0015] “the positional information acquisition means is included in the…relay. The container information transceiver includes the condition information acquisition module for acquiring the condition information of the container and is configured to transmit the information acquired by the condition information acquisition module…to the relay via a radio frequency communication. Further, the positional information of the container is transmitted to the relay and then is sent to the satellite when it is acquired from the positional information acquisition means mounted to the container information transceiver” positional information transmitted from Black Box of package device, to the relay, which then transmits it to satellite and control center. Also see [0058] “The communication satellite 70 sends the container information, including the information on the position and sealing state of the container, from the relay 30 to the satellite communication base station 40, and the base station 40 then transmits the container information to the control center 50 which is connected to communicate with the base station” control center (first long distance communications means) and relay (containing satellite communication unit 307, the second long distance communications means) used to send position info to server)
It would have been obvious to one of ordinary skill in the art at the time of filing to include the embedded devices accessing the geolocation means of the computing devices via the wireless communication means as taught by Jung in the system of Levy and Balinsky. As Jung teaches in [0056] “Since a distance between the relay 30 and the container is within a communication range of the RF communication module, there is no substantial error even though the position of the container is replaced with that of the relay 30 when tracking the position of the container. In particular, this configuration allows system set-up costs to be lowered, since an additional GPS terminal does not have to be installed in the container information transceiver 10 or to the information transceiver 20 mounted to each of the containers when setting up the system”. Jung also teaches in [0058] “Therefore, since the information on the position, condition and sealing state of the container can be transmitted from the container information sending system 1 to the client terminal, the container information can be acquired in real time, at the client terminal”. Therefore, Jung allows the packages themselves to be tracked in real-time with minimal error in position instead of the tracking system of Levy in which tracking of the vehicle or user’s mobile phone is used as a proxy for package tracking by assuming the package is with the driver (see Levy [0010] “Using GPS data from the participants, the Cloud app tracks the location of vehicles (and of the parcels that vehicles carry)”). By combining Jung with Levy and Balinsky, the actual packages could be tracked in real-time without adding GPS receivers to every package.   
Regarding claim 22, the combination of Levy, Balinsky and Jung teach all of the limitations of claim 20 above. Levy further teaches:
A non-transitory computer-readable recording medium on which a computer program is recorded comprising instructions for executing the steps of the method of claim 20 (see Fig. 2 showing server element 3 including various modules for performing the method, especially element 8 transaction notice module and element 9 transaction module. See also [0090] “A Transaction Notice Module…notifies a driver and a warehouse operator that they are about to exchange a package. This transaction utilizes GPS information to determine that a driver's vehicle...is within a given range of, and approaching a warehouse” and [0091] – [0096] for steps performed with the transaction module) 
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Balinsky and Jung, further in view of Atkinson (U.S. Pre-Grant Publication No. 2015/0302349, hereafter known as Atkinson).
Regarding claim 14, the combination of Levy, Balinsky and Jung teaches all of the limitations in claim 12 as shown above. Levy also discloses a reputation module (Fig. 2 element 10) that “keeps track of the participants' performance” and whose “output…can be used to select participants by the Scheduler/Router Module” (see [0098]). Jung teaches time stamped information being collected by the database of the system in [0061] “the positional information of the container every time, information on the internal environment every time, and the like are stored in the Black Box 205. Time information is preferably provided from a Real time Clock and the like”. Although Levy teaches updating the identification of the user in charge of the package as part of a transfer and Jung teaches shipment information being timestamped, the combination of Levy, Balinsky and Jung implies, but doesn’t explicitly teach, timestamping information of an update of the responsibility code. However, Atkinson teaches:
the at least one database relating to the packages comprises, for each package, a piece of timestamping information of an update of the responsibility code (see [0050] “each time the good changes custody information about the transfer (particularly...the time and location of each transfer, and the new custodians)...will be collected”)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Atkinson with the combination of Levy, Balinsky and Jung. As Atkinson states in paragraph [0039], their invention “enables the supplier to…determine when…and in whose custody the good was subjected to an unacceptable transport delay…” This information would allow the reputation module of Levy to make a more complete evaluation of the participants, as it would be able to take into account more than just participants not showing up for pre-arranged transactions as described in Levy [0098].
Regarding claim 19, the combination of Levy, Balinsky, Jung and Atkinson teach al the limitations of claim 14 as shown above. Additionally, Levy teaches the packages having an RFID tag in the package (see [0087] “the phone could be equipped with an RFID reader configured to read a corresponding RFID in the package”), but Levy, Balinsky and Jung do not teach updating the information stored in the RFID tag as disclosed in claim 19.
Atkinson also teaches:
the packages each comprise a computer record (see “the intelligent label is attached to a good or product at the time of manufacture or shipping…” and “In some cases, the intelligent label also has an integrated RFID device that is useful for more robust data collection”, both in [0039])
and in that the computing platform is configured for updating the computer record for constituting a log of the responsibility codes associated with the recognition code of the package (see [0050] “If an RF communication is possible, transfer…information can also be written to the intelligent label for later access” and also in [0050] in which information about the transfer particularly includes “that relating to the good involved, the time and location of each transfer, and the new custodians”)
It would have been obvious to one of ordinary skill in the art at the time of filing to include writing transfer information to an RFID device as taught by Atkinson in the combination of Levy, Balinsky, Jung and Atkinson. As stated above, Atkinson [0050] shows that information written to the intelligent label for later access. Atkinson [0069] says in the case of a consumer receiving a defective product “the consumer may have a device for directly reading the RFID information from the label…for reporting defect information to the supplier.” This provides “trustworthy and verifiable” information to the supplier, which is “essential to a supplier being able to first properly respond to the consumer claims, and second to implement procedures to improve their distribution chain to avoid future deliveries of bad goods” (see Atkinson [0071]).
Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to include writing transfer information to an RFID device as taught by Atkinson in the combination of Levy, Balinsky, Jung and Atkinson, since the claimed invention is merely a combination of old elements. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Balinsky and Jung, further in view of Mueller (U.S. Pre-Grant Publication No. 2017/0091699, hereafter known as Mueller).
Regarding claim 16, the combination of Levy, Balinsky and Jung teach all of the limitations of claim 15 above. Although Levy teaches both parties of a transaction needing to confirm the transaction took place in [0096], the combination of Levy, Balinsky and Jung does not teach sending a request for acceptance as stated in claim 16.
However, Mueller teaches:
the computing platform is configured for sending a request for acceptance to the receiving individual via the computer application contained in the computing unit that said receiving individual holds (see Fig. 9 element 920, [0070] “The recipient App displays a confirmation button which the recipient must first touch to actually confirm the delivery” and [0079] “a recipient is requested to accept or reject goods based upon evaluation and verification”)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Mueller with the combination of Levy, Balinsky and Jung. In Mueller [0009] it is stated that “especially in using alternative delivery services, merchants and buyers become subject to risks of loss, damage, fraud and other risks of carrying valuable goods across the country or across town.” In Mueller [0013], an example is provided “in that, goods are delivered, but the recipient claims they were not received. This highlights the increased importance of delivery confirmation…as there can be very little recourse for the sender.” Applying this request for acceptance teaching from Mueller to the combination of Levy, Balinsky and Jung would provide explicit confirmation that the package was delivered in good condition, providing recourse for the sender or upstream custodian to dispute damage or missing item claims from the buyer or downstream custodians.
Regarding claim 17, the combination of Levy, Balinsky, Jung and Mueller teach all of the limitations of claim 16 above. However, the combination of Levy, Balinsky and Jung does not teach any of the limitations of claim 17.
Mueller further teaches: 
the computing platform is configured for receiving an acceptance signal from the receiving individual via the computer application contained in the computing unit that said receiving individual holds (see [0070] “The recipient App displays a confirmation button which the recipient must first touch to actually confirm the delivery”)
It would have been obvious to one of ordinary skill in the art to combine the additional teachings of Mueller with the above combination of Levy, Balinsky, Jung and Mueller. As shown above Muller establishes the importance of delivery confirmation in [0013]. By requiring a confirmation action from the receiver as in Mueller, the combination of Levy, Balinsky, Jung and Mueller would incorporate delivery confirmation and provide recourse for the sender or upstream custodian to dispute damage or missing item claims from the buyer or downstream custodians.
Regarding claim 18, the combination of Levy, Balinsky, Jung and Mueller teach all of the limitations of claim 17 above. Levy further teaches:
the computing platform is configured for receiving the identification code of the receiving individual having sent an acceptance signal (see [0091] – [0092] “Each participant in a transaction sends to this module the following:1. A self identification code.”)
and for updating the responsibility code with said identification code of the receiving individual (see [0096] “this module [the transaction module]...updates the identity of the participant currently in possession of the package.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berland et al. (U.S. Pre-Grant Publication No. 2009/0268989) teaches that time-stamped tracking events are stored in a container device memory for later retrieval
Richter et al. (U.S. Pre-Grant Publication No. 2006/0168644) teaches chain-of-custody information of packages with embedded RFID tags
Chew et al. (WIPO Publication No. 2017/082823, priority to 11/9/2015) teaches smart security devices in near field communication with a receiver that is itself in a long distance communication with a data system that track the party in custody of an asset
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628    

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                          6/16/2022